IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2646 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 151 DB 2019
                                :
           v.                   :           Attorney Registration No. 28734
                                :
JAMES ROBERT PROTASIO,          :           (Lycoming County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 17th day of April, 2020, upon consideration of the Verified

Statement of Resignation, James Robert Protasio is disbarred on consent from the Bar

of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).